 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 1 of 9 |

 

SDP Wwe By iy o. . we Ci
a
U.S. DISTRICT COURT FOR THE 20 Hy». E OFFIC:
SOUTHERN DISTRICT OF NEW YORK "eo PM i: 23
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

SUPPLEMENTAL PLEADING TO AUGMENT ECE NO. 168,
“NOTICE OF PLAINTIFF’S MOTION FOR
PRELIMINARY INJUNCTIVE RELIEF PURSUANT TO
NEW YORK CIVIL RIGHTS LAW SECTION 50 AND 51”

 

MAY IT PLEASE THE COURT:
This is a SUPPLEMENT to a motion (ECF no. 168). This pleading is true to the knowledge of !
the undersigned, except as to matters alleged on information and belief, and that as to matters

|
|
|
that the undersigned believe are true. See N.Y. C.P.L.R. 3020.
|

A certificate of service is included on the last page of this document. So sworn under oath.

Signed this _ day of November 2020.
D. G. SWEIGERT, C/O !
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.or

SVE. Jay

7). 22. 20

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 2 of 9

TABLE OF CONTENTS

TABLE OF CONTENTS .....cssscsssrscerssesesscssecserssonsesstensscessrasenenreessoeusssacssarensenstatscseenarensenseantnsestnas
TABLE OF AUTHORITIES .u.......ccssccsssserscssassossarssesssssesassaseseuaresassosazananenpesuusssarsuresennersounecsunneas
PRELIMINARY STATEMENT. ....cccscsscnecscorecsecesssessccscsssencsesossccasssesseassccsssasesacasesreccscssecessesses
SUPPLEMENTAL INFORMATION .......sccscsssossssssonsccsonsssceesenassenssenesseessossesstssuersvensntaavanensessunss
CONCLUSION ......ccscsssssssscsnecssescsssssaseneseossssscsscasceseeseresusssssareesnsasanessnessasansenssasceserennenseneesssasneconts

CERTIFICATE OF SERVICE woe ceessctsenscessssecrsnsenessoterensosnasseeeeeacoaeassnscesneacoseasensocasanses
 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 3 of 9

TABLE OF AUTHORITIES
Cases
Ali v. Playgirl, 447 F. Supp. 723, 726 (S.D.N.Y. 1978) oo .eecceeceeeeceeseeecseeeeeeeeneseeneteesnesseeneeseaneneeees 6
Binns y. Viagraph Co., 210 N.Y. 51 (1913) wccecsccssscereeseescenecreneaseneseaeersneascameenseaseeneessenenenevenease 6
Statutes
NYCRL § 51 occ ecccesseesssecsseseesstsssnecsenecseesanecseesnesacnessenesenseeseautensnssnenssvaeesusonesusassensesneceessaesesaeness 3,6
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 4 of 9

PRELIMINARY STATEMENT
Defendant Goodman continues to operate his business of publishing commercial “advertising in
disguise” in reckless indifference to Section 51 of the Civil Rights Law of the State of New York
(NYCRL § 51). Plaintiff D. George Sweigert commenced this action against the Defendant and
his social media podcast “business” CrowdSource The Truth (CSTT) for, in part, knowingly
using Sweigert’s image and name for commercial or advertising purposes, without Sweigert’s

consent.

Plaintiff Sweigert now comes (with this supplement) to augment the previously docketed

MOTION FOR PRELIMINARY INJUNCTIVE RELIEF (“P.LR.”), ECF no. (Dkt.) 168.

Events have unfolded after the mailing of Dkt. 168 which provide further examples of the

misbehavior of the Defendant that should be restrained by the Court granting P.LR..

The entirety of Dkt. 168 is herein referenced as if fully restated.

SUPPLEMENTAL INFORMATION
The Thursday, 11/19/2020, podcast video release (distributed amongst 13 social media

properties) by the Defendant on his “CROWDSOURCE THE TRUTH” channels again misuse

the Plaintiff's likeness, name, persona, etc.
 

_ Jason Goodman
| 118K subscribers

VIDEOS

     
  

PLAYLISTS

, —-

/ harles Ortel is CLOSING IN

114 views +
Sireamed 3 days ago

  

Above: Video podcast displayed on “Jason Goodman” YouTube channel

URL: hittps://www.youtube.com/watch?v=jJ7GP1YKelk&t=3s

 

Above: the likeness of the Plaintiff is displayed in the 11/19/2020 podcast videos

 
     

Ghost Town NYC: Lawfare Edition © Sweigerts Determined to Make Lawfare a Family Affag
5,443 views « Streamed live on Nov 19, 2020 i

SHARE =, SAVE

| Jason Goodman ;
& 118K subscribers SUBSCRIBED fo

Why are Georae Webb and his brother so oersistent in their determnatian to destrov Crowdsource

Above: Surname of the Plaintiff is once again used to engender an aire of respectability
 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 6 of 9

 

Ghost Town NYC: Lawfare Edition - Sweigerts Determined to Make Lawfare a Family Affair

5,443 yiews * Streamed live on Nov 19, 2020 1& 452 @l21) #@ SHARE =} SAVE
_ Jason Goodman
oy 118K subscribers SUBSCRIBED Oo

Above: 11/19/2020 podcast displays solicitation for funds from the public

The Court will note that the Plaintiff’s image (court jester) is placed on an “advertising” video
thumb nail that entices a casual browsing member of the public to click on the video content to
watch. The name “Sweigert” appears in an “‘advertising” title to encourage a casual browsing

member of the public to click the video and watch.

The Defendant has demonstrated a deliberate unauthorized misappropriation of the Plaintiff's
image, name, and persona as an advertising device to entice members of the general public to
click on the video and be presented with solicitations for credit card payments via PATREON

and SubscribeStar.

The First Amendment and the “parody” exemption of the U.S. Copyright Act does not shield the
Defendant’s prohibited use of the recognizable image and name of the Plaintiff. Still images are
not protected free speech regarding matters of news and/or public interest when they are

knowingly used for advertising and trade purposes in violation of NYCRL §§ 50, 51).

In Binns v. Viagraph Co., 210 N.Y. 51 (1913) , “[a] picture within the meaning of the statute ...

includes any representation of such person.”
 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 7 of 9

In Ali v. Playgirl, 447 F. Supp. 723, 726 (S.D.N.Y. 1978) the statutory definition of “portrait” is

satisfied by a cartoon ...”.

CONCLUSION

The Defendant engages in continuous tortious behavior to prolong this lawsuit with the predicted
reaction of more pleadings to supplement the record in response to the Defendant’ s
misappropriation of the Plaintiff's name, likeness, and persona. The Defendant will not be
financially harmed by any order of this Court directing the Defendant to cease and desist the
commercially exploitative “thumb nail” and “title” usage of the Plaintiff's persona, name or

likeness.

Deo sy,

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975

 

22°//°2°
 

 

Case 1:18-cv-08653-VEC-SDA Document 169 Filed 11/25/20 Page 8 of 9

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the
following addressees on HEX day of November via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, #200

US. District Court

500 Pearl Street

New York, New York 10007-1312

DOSS,

D. G. SWEIGERT, C/O

GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.or

47°22,.4a4¢e¢

 

 
‘ujeGe - 9[9A291 OSES{q 'D]SEM JSLUNSUOD-JSOd WO BPEL S| ado|sAue SIUL ¢ |
/-

—wy NITED STATES
Ba POSTAL SERVICE.

  

PRIORITY’ _
— MAIL ony

. Cal ;
= Date of delivery specified* | ep. C\ .
= USPS TRACKING™ included to m
intemational destinations. . }

# Limited international insurance.
_ = Pick up available. +
= Order supplies online.*
«When used internationally, a customs
declaration label may be required.

* Domestic only

SOT

PS00001000014 OD: 12 1725 Bi Afi

 

iad. 8
at
Le nek

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

PROSE #E 029

 

PRO SE OFFICE, Room 20u
U.S. District Court

500 Pearl Street
To schedule free oo. ~ New York, New York 10007-13 12
Package Pickup, Do
scan the QR code.

 

cou cee [_ / OC CO / _| bo

aa

* Domestic only. ™ For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.

This packaging is the property of the U.S. Postal Service® and is provided solely for use In sending Priority Mall® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 2018; All rights reserva;

 

 

 
